        Case 3:18-cv-01044-JWD-SDJ             Document 144       09/21/21 Page 1 of 21




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

 HARRIS EUGENE URDA, ET AL.
                                                    CIVIL ACTION
 VERSUS
                                                    NO. 18-1044-JWD-SDJ
 VALMONT INDUSTRIES INC., ET AL.


                                     RULING AND ORDER

        This matter comes before the Court on the Motion for Summary Judgment (Doc. 108) filed

by Third-Party Defendant, Aldridge Electric, Inc. (“Aldridge”). Third-Party Plaintiff, American

Piledriving Equipment, Inc. (“APE”) opposes the motion. (Doc. 112.) Aldridge filed a reply. (Doc.

115.) Oral argument is not necessary. The Court has carefully considered the law, facts in the

record, and arguments and submissions of the parties and is prepared to rule. For the following

reasons, Aldridge’s motion is granted.

   I.      Relevant Background

           A. Overview

        Plaintiffs Harris Eugene Urda (“Harris”) and Rachel Urda (“Rachel”) (collectively,

“Plaintiffs”) seek damages for injuries sustained by Harris on January 4, 2018, at a construction

site in Plaquemine, Louisiana. (Aldridge’s Statement of Material Facts (“SMF”) ¶ 1, Doc. 108-3;

American Piledriving Equipment, Inc.’s Statement of Disputed Material Facts (“SDMF”) ¶ 1, Doc.

112-1.) Plaintiff Harris was working on a pole installation project when the crane he was operating

was struck by a falling utility power pole. (Doc. 75, ¶ 9.) Specifically, a vibratory hammer which

was attached to the “drive ears” of a utility pole reportedly detached as the pole was being driven

into the ground, causing the pole to fall and strike the crane operated by Harris. (Id.)
       Case 3:18-cv-01044-JWD-SDJ            Document 144        09/21/21 Page 2 of 21




       At the time of the accident, Harris was acting in the course and scope of his employment

with Aldridge. (SMF ¶ 2; SDMF ¶ 2.) As a result of the accident, Plaintiffs brought suit against

APE; Valmont Industries, Inc.; and New South Access & Environmental Solutions, LLC (“New

South”). (Doc. 1, ¶¶ 3–5, 15.) Plaintiffs assert that APE failed to “provide an appropriate hammer

and/or to warn of the propensity of the ears to fall from the hammer[.]” (Doc. 75, ¶ 10.)

       On March 6, 2019, APE filed a Third-Party Complaint against Aldridge pursuant to Fed.

R. Civ. P. 14(a), wherein APE asserts that it and Aldridge were parties to a Rental Agreement in

connection with Aldridge's rental of a vibratory hammer from APE for use at Aldridge's

construction site. (Doc. 37.)

       APE alleges that, under the terms of that agreement, Aldridge assumed responsibility for

all risks and damages arising from the use of the vibratory hammer, and for its maintenance and

inspection. (Doc. 37, ¶¶ 10–11.) APE also alleges that Aldridge failed to adhere to the safety

instructions in the “Operation/Maintenance Manual” provided with the equipment, which APE

contends caused the accident and Harris’s injuries. (Id. ¶¶ 14–17.)

           B. Factual Background

       On May 3, 2017, APE and Aldridge entered into a rental agreement by which Aldridge

rented a J&M Vibro vibratory hammer, Serial Number J20140601R (hereinafter “Vibratory

Hammer 1”) from APE. (Doc. 112-2 at 46.) The Rental Agreement contains two provisions of

particular note: (1) a choice-of-law provision requiring the application of Washington law; and (2)

a provision which requires Aldridge to indemnify, defend, and name APE as an additional insured

on its insurance policy. (Doc. 112-2 at 50.) The Rental Agreement was signed by Aldridge. (Doc.

112-2 at 46.)




                                                 2
       Case 3:18-cv-01044-JWD-SDJ               Document 144        09/21/21 Page 3 of 21




       Sometime after the May 3, 2017 Rental Agreement was signed, Aldridge informed APE

that Vibratory Hammer 1 was malfunctioning. APE agreed to exchange Vibratory Hammer 1 for

another vibratory hammer, a 200-6T3 Vibro, serial number 20091144T (hereinafter “Vibratory

Hammer 2”). A new document titled “Rental Agreement” was issued for the new equipment, but

was not signed by Aldridge. (Doc. 37-3 at 1.) It contained the same terms and conditions as the

first rental agreement. (Doc. 37-3 at 2.)

       On January 4, 2018, Plaintiff Harris allegedly sustained injuries due to an accident caused

by the malfunctioning of Vibratory Hammer 2. (SMF ¶ 1; SDMF ¶ 1.) APE claims that Aldridge

owes it defense and indemnification against Plaintiffs’ claims, and damages for breach of contract

due to Aldridge’s alleged failure to name APE as an additional insured under Aldridge’s general

liability insurance policy. (Doc. 37, ¶¶ 19–33.) Aldridge contends that APE’s third-party claim

against it should be dismissed because the rental agreement covering the equipment at issue was

unsigned; thus, any provision requiring Aldridge to indemnify, defend, and provide additional

insurance contained therein is unenforceable. (See Doc. 108-4.)

           C. The Rental Agreement

       The first page of the Rental Agreement lists the equipment provided to Aldridge by APE

for the pole installation project, including the involved vibratory hammer, and reflects the daily,

weekly, and monthly rental rates for each piece of equipment. (Doc. 37-3 at 1.) The second page

of the Rental Agreement provides:

       13. INDEMNIFICATION: The Customer hereby agrees to defend, indemnify and
       hold APE harmless from any claims, complaints, lawsuits, arbitration litigation,
       damages, losses, expenses, penalties, fines, liabilities, or obligations of any kind
       which relates to, arises out of, or is alleged to relate to or arise out of the Equipment,
       the use of the Equipment, the condition of the Equipment, any failure or alleged
       failure to warn, or any other matter that is in any way related directly or indirectly
       to this Agreement.



                                                   3
         Case 3:18-cv-01044-JWD-SDJ            Document 144        09/21/21 Page 4 of 21




         14. INSURANCE: The Customer agrees to maintain insurance which covers all
         liability arising from its business operations and any damage to the Equipment. The
         Customer’s liability insurance shall have limits of at least $2,000,000 per
         occurrence and shall cover any liability for, injuries to individuals, and the
         Customer’s defense and indemnity obligations under Section 12. The Customer’s
         insurance covering any property damage to the Equipment shall be for replacement
         cost of the Equipment and no less than the value set forth on the front of this
         Agreement, APE, shall be named as an additional insured on the Customer’s
         insurance policies. The Customer shall provide proof that it has obtained insurance
         that meets its obligations under this Section 13. The Customer waives all rights of
         subrogation that an insurer might have against APE under any such insurance
         policy unless such waiver voids the Customer’s insurance.

         19. GOVERNING LAW; VENUE; ATTORNEYS’ FEES: This Agreement shall
         be governed by and interpreted in accordance with the laws of the State of
         Washington, without regard or reference to its conflict of laws provisions, or those
         of any other jurisdiction that would result in the application of anything other than
         Washington Law to this Agreement. The Customer agrees that at the sole and
         exclusive option of APE, the venue of any lawsuit to enforce or interpret this
         Agreement may be laid in King County, Washington; Middlesex County, New
         Jersey; Polk County, Florida; San Joaquin County, California; Ascension County,
         Louisiana; Montgomery County, Texas; St Clair County Missouri or No. Hampton
         County, Virginia and regardless of the county in which any lawsuit is commenced
         by APE, the customer waives the right to move for a change of venue. If APE
         retains an attorney after a default by the Customer, regardless of whether suit is
         commenced, the Customer shall pay APE’s reasonable attorney’s fees, costs and/or
         collection fees. The Customer shall also reimburse APE on demand for the amount
         of all expenses incurred by APE in locating and recovering possession of the
         Equipment.

(Doc. 37-3 at 2.)

   II.      Summary Judgment Standard

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). If the mover bears his burden of showing that there is no genuine issue of fact, “its

opponent must do more than simply show that there is some metaphysical doubt as to the material

facts. . . . [T]he nonmoving party must come forward with ‘specific facts showing that there is a

genuine issue for trial.’ ” See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,



                                                  4
          Case 3:18-cv-01044-JWD-SDJ             Document 144        09/21/21 Page 5 of 21




586–87, 106 S. Ct. 1348 (1986) (internal citations omitted). The non-mover's burden is not

satisfied by “conclusory allegations, by unsubstantiated assertions, or by only a ‘scintilla’ of

evidence.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citations and internal

quotations omitted). “Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no ‘genuine issue for trial.’ ” Matsushita Elec. Indus. Co.,

475 U.S. at 587. Further:

          In resolving the motion, the court may not undertake to evaluate the credibility of
          the witnesses, weigh the evidence, or resolve factual disputes; so long as the
          evidence in the record is such that a reasonable jury drawing all inferences in favor
          of the nonmoving party could arrive at a verdict in that party’s favor, the court must
          deny the motion.
International Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).
   III.      Discussion

             A. Parties’ Arguments

                       1. Aldridge’s Original Memorandum (Doc. 108-4)

          Aldridge contends that it is entitled to summary judgment for two reasons. First, Aldridge

argues that the exchange of the equipment involved a second and separate rental agreement. (Doc.

108-4 at 7.) As the second rental agreement was unsigned, Aldridge contends it cannot be held to

the terms of the contract or the indemnity agreement contained therein. Specifically, relying upon

Russell v. City of New Orleans, 98-0927 (La. App. 4 Cir. 2/24/99), 732 So. 2d 66, Aldridge asserts

that because it is an oral lease, the parties are “bound by the general terms of a lease only, i.e., the

thing, the price, and the term, but not by an onerous provision such as an indemnity clause.” (Id.

at 7 (citing Russell, 732 So. 2d at 70).) Thus, the onerous provisions that APE is seeking to

impose—related to the duty to defend, indemnify, and obtain additional insurance—are invalid

and unenforceable. (Id. at 8.)



                                                    5
       Case 3:18-cv-01044-JWD-SDJ           Document 144       09/21/21 Page 6 of 21




       Second, and alternatively, these additional provisions are unenforceable because Aldridge

did not waive its workers’ compensation immunity under Washington and/or Louisiana law. (Id.

at 10.) Aldridge argues Washington law should apply since there is no conflict between Louisiana

and Washington law on this point. (Id.)

       Aldridge then details that Washington law allows an employer to waive its tort immunity,

but there is a “high bar” to overcome to effectively do so. (Id. at 12.) Aldridge represents that

Washington law permits an employer to waive its immunity only through a mutually negotiated

“third-party indemnification agreement” in which there is a “clear and specific waiver … found

from (1) express language to the effect that the employer has waived the immunity granted to it

under the workers compensation act, … or (2) a provision specifically stating that the [employer]

assumes potential liability for actions brought by its own employees.” (Id. (citing Crop Prod.

Servs., Inc. v. Narum Concrete Constr., Inc., 2013 WL 4759085, at *4 (E.D. Wash. Sept. 4, 2003);

Brown v. Prime Constr. Co., Inc., 684 P.2d 73 (Wash. 1984); RCW 4.24.115(1)(b); Calkins v.

Lorain Div. of Koehring Co., 613 P. 2d 143, 145 (Wash. 1980)).)

       And here, the unsigned rental agreement does not show that Aldridge clearly intended to

waive its statutory tort immunity under Washington’s workers compensation law. (Id. at 13.)

According to Aldridge, APE’s representative admitted that the parties never discussed any of the

provisions at issue in the unsigned agreement; Aldridge’s representative asserted that Aldridge

would not have agreed to defend and indemnify APE for its own negligence, even if Aldridge had

signed the agreement. (Id.) As such, the terms in the second, unsigned agreement were not

mutually negotiated, and Aldridge did not waive its immunity under Washington law. (Id.)

       Likewise, Louisiana law allows an employer to waive its immunity through an

indemnification agreement with potential third-party tortfeasors, but an “employer must do so



                                               6
       Case 3:18-cv-01044-JWD-SDJ              Document 144           09/21/21 Page 7 of 21




intentionally and knowingly, i.e., through an intentional relinquishment of a known right, power

or privilege.” (Id. at 10 (citing Ledet v. Jo-De Equip. Rental Co., Inc., 2009-1267 (La. App. 3 Cir.

4/7/10), 34 So. 3d 1028, 1032).) However, Aldridge again contends that the parties in this case

never discussed or negotiated the additional terms in the unsigned agreement. (Id. at 11-12.)

Therefore, Aldridge did not waive its statutory tort immunity under Louisiana law. (Id. at 12.)

                     2. APE’s Opposition (Doc. 112)

       In opposition, APE contends that Aldridge’s motion should be denied for the following

three reasons:

       1. The exchanged Vibratory Hammer being operated at the time of the incident is
       subject to the terms of the signed Rental Agreement for the original Vibratory
       Hammer that had to be swapped out due to unrelated mechanical issues;

       2. Aldridge admits that the incident was the result of its own negligence and that
       APE bears no fault for the incident; and

       3. The exclusive remedy provision of the worker's compensation laws, which
       regulate liability between Aldridge and the plaintiff, Harris Urda, do not strip APE,
       a stranger to the employment relationship of Aldridge and Mr. Urda, of its
       contracted-for right to defense and indemnity from Aldridge.

(Doc. 112 at 1-2.)

       As to the first reason, APE argues that the swapping out of the equipment did not invalidate

the terms of the original rental agreement. (Id. at 2.) Rather than treating the two documents as two

separate rental agreements, APE urges the Court to treat them as part of one contract. (Id.) Under

this theory, the second rental agreement was a written modification to the original rental

agreement. (Id.) APE further contends that Aldridge’s reliance on Russell is misplaced as the

parties in that case had not entered into any written lease agreement, whereas here, the original

agreement is signed. (Id. at 2 (citing Russell, 732 So. 2d at 67).)




                                                  7
       Case 3:18-cv-01044-JWD-SDJ              Document 144        09/21/21 Page 8 of 21




       Additionally, the court in Pierre v. NES Rentals, rejected Aldridge’s exact argument. (Id.

at 4 (citing Pierre v. NES Rentals, 2007 WL 9700914 (M.D. La. 3/27/07)).) According to APE, in

that case, the court found that the second unsigned rental agreement was a modification of the

original, signed contract, and therefore the indemnity clause contained therein was binding. (Id.)

“The fact that the modification itself was not also signed is inconsequential.” (Id. (citing Pierre, at

*3).) Likewise, to the extent that there was an oral agreement regarding the equipment that was

exchanged here, it is a “mere modification” of the signed rental agreement. (Id. at 8.) As a result,

Vibratory Hammer 2 is subject to the terms of the original, signed rental agreement and the

provisions at issue remain binding. (Id. at 7-8.)

       APE next contends that the rental agreement is governed by the laws of the State of

Washington. (Id. at 8.) And under Washington state law, APE asserts there is “no question” that it

is entitled to defense and indemnity based on the contractual language. (Id. at 12.) APE relies on

general contract interpretation principles to support this argument. (Id. at 8-9.)

       Again, the provision at issue requires Aldridge to:

       defend, indemnify and hold APE harmless from any claims, complaints, lawsuits,
       arbitration litigation, damages, losses, expenses, penalties, fines, liabilities, or
       obligations of any kind which relates to, arises out of, or is alleged to relate to or
       arise out of the Equipment, the use of the Equipment, the condition of the
       Equipment, any failure or alleged failure to warn, or any other matter that is in any
       way related directly or indirectly to this Agreement.

(Id. at 9 (citing Section 13 of Rental Agreement).) APE reasons that because Plaintiffs’ claims

“undoubtedly” relate to and arise out “of the use/condition of the equipment and/or the alleged

failure to warn, APE is clearly entitled to defense and indemnity from Aldridge.” (Id.)

       Alternatively, there are genuine issues of material fact regarding APE’s own negligence,

mandating the denial of Aldridge’s motion. (Id. at 9-12 (citing Aldridge’s Rule 30(b)(6) Dep.,




                                                    8
       Case 3:18-cv-01044-JWD-SDJ              Document 144        09/21/21 Page 9 of 21




Initial Incident Report, and Final Incident Report, all which state that Aldridge was at fault for

Plaintiff Harris’s accident).)

        Finally, Aldridge’s tort immunity arising from claims asserted against it by its own

employees does not vitiate its contractual obligations to APE under Louisiana law. (Id. at 13.) As

such, Aldridge cannot relinquish its obligations to indemnify, defend, and provide additional

insurance “solely because the third party who made the claim against [APE] happens to be

[Aldridge’s] employee.” (Id. at 14 (numerous citations omitted).)

                      3. Aldridge’s Reply (Doc. 115)

        In reply, Aldridge maintains that it has no contractual obligation to defend and indemnify

APE, nor to have APE named as an additional insured on its insurance policy for the same reasons

originally urged. Again, the unsigned rental agreement is not valid as to form under Louisiana law,

and thus the onerous provisions at issue cannot be enforced. (Doc. 115 at 2.)

        Additionally, Pierre is distinguishable based on (1) the fact that the original contract in

Pierre “expressly stated that it could be amended in writing” and (2) that the second contract in

Pierre “explicitly stated that the original forklift, rented under a previous agreement signed by the

lessee, was being exchanged for the second forklift.” (Id. at 2-3.) Here, however, the second,

unsigned rental agreement does not state that Vibratory Hammer 1 was being substituted for

Vibratory Hammer 2, nor does the first rental agreement state that it could be modified in writing.

(Id. at 3.) To the contrary, both agreements state that “This Agreement expresses the full and final

contract and agreement between the parties hereto, and there are no other agreements.” (Id.)

        Aldridge then reiterates that even if there is a valid contract, it did not waive its workers’

compensation immunity. (Id. at 4.) Applying Washington law, Aldridge argues that it did not

“clearly and specifically” waive its statutory employer immunity because the contract language is



                                                  9
       Case 3:18-cv-01044-JWD-SDJ                Document 144     09/21/21 Page 10 of 21




too broad. (Id.) In support, Aldridge relies on cases where similar contractual language did not

constitute an effective waiver of an employer’s workers’ compensation immunity. (Id. at 4-5

(citing Riggins v. Bechtel Power Corp., 722 P.2d 819, 825 (Wash. Ct. App. 1986); Waters v. Puget

Sound & Light Co., 924 P.2d 925, 926 (Wash. Ct. App. 1996); Hatch v. City of Algona, 167 P.3d

1175, 1180 (Wash. Ct. App. 2007)).) Aldridge continues:

        Nor is APE able to show that it should be named as an additional insured under
        Aldridge’s policy in the context of this case, as the relevant portion of § 14 of the
        unsigned rental agreement only requires that APE be covered for personal injuries
        described in § 13. See R. Doc. 37-2, § 14 (which incorrectly points to “defense and
        indemnity obligations under Section 12”, related to patents on APE’s equipment,
        rather than § 13). But as discussed above, Aldridge is not obligated to defend and
        indemnify APE under § 13 of the unsigned rental agreement, and thus the additional
        insured provision cannot apply here.

(Id. at 6.) Accordingly, under Washington statutory law and jurisprudence, this Court should grant

summary judgment in Aldridge’s favor.

        Further, Aldridge did not intentionally waive its immunity under Louisiana law either.

Again, the unsigned rental agreement is “merely evidence of an oral lease of equipment which …

cannot include additional terms and conditions such as obligations to defend and indemnify or

name a third party as an additional insured.” (Id. at 7.) But even considering the additional terms

and conditions in the second agreement, the language is “ambiguous in that [it is] susceptible of

more than one reasonable interpretation.” (Id.) This is so because the agreement does not specify

that Aldridge will defend and indemnify APE or any other party. (Id. at 8.) Thus, it is necessary to

consider extrinsic evidence to determine the intent of the parties. (Id. at 7.) And, APE has presented

no evidence that Aldridge “knowingly waived [its] tort immunity.” (Id. at 9.)

        Moreover, the cases that APE relies on are “easily distinguishable” in that in those cases

the courts either applied an entirely different statute (La. R.S. 9:3221) or applied substantive law

of a different state (California). (Id. at 7.)


                                                   10
      Case 3:18-cv-01044-JWD-SDJ              Document 144        09/21/21 Page 11 of 21




   IV.      Discussion

         Aldridge moves the Court to grant summary judgment in its favor and enter an order that

Aldridge owes no duty to defend or indemnify Defendant APE in the underlying lawsuit or to

name APE as an additional insured on its insurance policy. Again, Aldridge asserts that: (1) the

agreement between APE and Aldridge is only an oral lease to which the onerous provisions in

question do not form part of the contract; and (2) even if there is a valid contract containing the

provisions at issue, Aldridge did not waive its workers’ compensation immunity under Washington

law (and Louisiana law in the alternative). The Court addresses each of these issues in turn.

            A. Valid Contract

                     1. Applicable Law: Louisiana

         As a preliminary matter, the Court must first determine whether a valid and enforceable

agreement exists, by application of Louisiana law, before it can enforce the choice-of-law

provision in the rental agreement, and apply Washington law. See Amirmotazedi v. Viacom, Inc.,

768 F. Supp. 2d 256, 261 n.2 (D.D.C. 2011) (“[I]n cases such as this where one party is alleging

that no contract was formed, it would be premature to enforce the choice of law provision before

deciding whether an agreement exists.”); Schnabel v. Trilegiant Corp., 697 F.3d 110, 119 (2d Cir.

2012) (“Applying the choice-of-law clause to resolve the contract formation issue would presume

the applicability of a provision before its adoption by the parties has been established.” (citing

Trans–Tec Asia v. M/V Harmony Container, 518 F.3d 1120, 1124 (9th Cir. 2008) (“[W]e cannot

rely on the choice of law provision until we have decided, as a matter of law, that such a provision

was a valid contractual term and was legitimately incorporated into the parties' contract.”))); B–S

Steel of Kansas, Inc. v. Texas Indus., Inc., 439 F.3d 653, 661 n.9 (10th Cir. 2006) (referring to “the




                                                 11
       Case 3:18-cv-01044-JWD-SDJ                Document 144         09/21/21 Page 12 of 21




logical flaw inherent in applying a contractual choice of law provision before determining whether

the underlying contract is valid”).

        A federal court exercising diversity jurisdiction must apply the substantive law of the state

in which it sits, including the forum state’s choice-of-law rules. Vasquez v. Bridgestone/Firestone,

Inc., 325 F.3d 665, 674 (5th Cir. 2003) (citation omitted); Klaxon v. Stentor Elec. Mfg. Co., 313

U.S. 487, 496 (1941). But “[q]uestions of formation and validity logically come before questions

regarding construction and interpretation.” Bluebonnet Hotel Ventures, LLC v. Wachovia Bank,

N.A., 2011 WL 13074300, at *3 (M.D. La. Sept. 29, 2011). Thus, regardless of whether a contract

specifies that it will be interpreted according to the laws of a particular state, if, as here, the contract

is silent as to what law governs the issues of formation and validity and the “overwhelming facts

as alleged in the complaint occur in Louisiana and affect the laws of Louisiana … Louisiana law

must apply to matters regarding vices of consent which affect the contract’s validity.” Bluebonnet,

2011 WL 13074300, at *4.

        The facts alleged in Plaintiffs’ Complaint and in APE’s Third-Party Demand

overwhelmingly occurred in Louisiana—the delivery of the equipment, Aldridge’s use of the

equipment, and the accident—and affect the laws of Louisiana. Thus, Louisiana contract law

applies to the issue of whether the first signed agreement as to Vibratory Hammer 1 or the second,

unsigned rental agreement, including defense and indemnity and additional insured status, are

contracts enforceable against Aldridge. See Russell v. City of New Orleans, Dep’t of Prop. Mgmt.,

98-0927 (La. App. 4 Cir. 2/24/99), 732 So. 2d 66, 70, writ denied, 99-1563 (La. 10/8/99), 750 So.

2d 968 (“The general rules which govern the interpretation of other contracts apply in construing

a contract of indemnity.”) (citation omitted).




                                                    12
       Case 3:18-cv-01044-JWD-SDJ              Document 144        09/21/21 Page 13 of 21




                      2. Analysis

        Again, Aldridge argues that the onerous provisions at issue (to indemnify, defend, and

procure additional insurance) in the second, unsigned rental agreement are unenforceable against

Aldridge under Louisiana law. (Doc. 108-4 at 7-9.) Specifically, Aldridge asserts that because it

is only an oral lease, the parties are “bound by the general terms of a lease only, i.e., the thing, the

price, and the term, but not by an onerous provision such as an indemnity clause.” (Id. at 7.) In

support, Aldridge relies heavily upon Russell v. City of New Orleans, 732 So. 2d 66.

        In that case, a Louisiana appellate court held that an unsigned indemnity contract was not

binding. Id. at 69. In Russell, the City of New Orleans filed a third-party demand against the

Orleans Parish School Board seeking indemnification for damages sustained by the plaintiff in an

accident in the Municipal Auditorium. Id. at 67. The School Board had a history of entering into

agreements with the City to lease the Municipal Auditorium for high school graduation ceremonies

each year. In 1988, due to an oversight the lease was never returned to the City and remained

unsigned. Id. at 67-68. However, in Pierre, this Court declined to follow the reasoning of the

Louisiana Fourth Circuit Court of Appeal in Russell. Pierre v. NES Rentals, 2007 WL 9700914,

at *3 (M.D. La. Mar. 27, 2007) (Brady, J.). In Pierre, the lessor of a forklift involved in the

underlying accident asserted a third-party demand against the lessee, who was the injured party’s

employer, for defense and indemnity under an unsigned written rental agreement. Id. at *1-2.

        Pierre distinguished Russell and found as follows:

        Although Russell involved a dispute over an indemnity provision in an unsigned
        rental agreement, the factual similarities between the two cases do not extend much
        further. In Russell, each year the City of New Orleans entered into a new contract
        to rent various locations for high school graduations. The City offered leases from
        prior years into evidence to show the history between the parties and to show that
        the failure to sign and return the lease at issue was a mere oversight. The Louisiana
        Fourth Circuit Court of Appeal was not persuaded by the City's arguments. It



                                                  13
       Case 3:18-cv-01044-JWD-SDJ             Document 144         09/21/21 Page 14 of 21




        concluded that the indemnity provision was an onerous provision that could not be
        binding when the rental agreement was unsigned.

        In this case, however, NES is not relying upon past contracts wholly unrelated to
        the claim. Instead, NES argues and this court finds that the original rental agreement
        should be considered with the second rental agreement as part of one contract. As
        the second rental agreement was a modification of the original, signed contract, the
        indemnity clause contained therein is binding. The fact that the modification itself
        was not also signed is inconsequential.

Id. at *3.

        The same is true here. As such, this Court finds that the original rental agreement should

be considered with the second rental agreement as part of one contract. Because the second rental

agreement was a modification of the original, signed contract, the indemnity clause and other

provisions contained therein are binding.

        Nevertheless, Aldridge’s attempts to distinguish Pierre based on (1) the fact that the

original contract in Pierre stated that it could be altered in writing and (2) that the second contract

in Pierre expressly provided that forklift #1 was being exchanged for forklift #2. (Doc. 115 at 2-

3.) However, these arguments fail.

        First, a written contract can be orally modified at any time, regardless of whether the

written contract provides that it can only be amended in writing. Schindler Elevator Corp. v. Long

Prop. Holdings, LLC, 50,199 (La. App. 2 Cir. 11/18/15), 182 So. 3d 233, 241 (“[A] contract that

is not required by law to be in writing may be modified by a subsequent oral agreement, and parol

evidence is admissible to prove the modification. Even contracts that contain a provision

specifying that it may only be modified in writing may be subsequently modified by oral

agreement.”); Driver Pipeline Co., Inc. v. Cadeville Gas Storage, LLC, 49,375 (La. App. 2 Cir.

10/1/14), 150 So. 3d 492, 500 (“A written construction contract may be modified by oral agreement

and by the conduct of the parties, even when the contract provides that change orders must be in



                                                  14
      Case 3:18-cv-01044-JWD-SDJ             Document 144       09/21/21 Page 15 of 21




writing.”); Monroe v. Physicians Behav. Hosp., LLC, 49,248 (La. App. 2 Cir. 8/13/14), 147 So. 3d

787, 796 (“Even underlying contracts which contain provisions specifying that the contract may

only be modified in writing may be subsequently modified by oral agreement.”).

       Second, in Aldridge’s Rule 30(b)(6) deposition, its corporate representative testified that

Vibratory Hammer 1 was exchanged for Vibratory Hammer 2 due to an “emergency”—Vibratory

Hammer 1 was experiencing mechanical issues. (Aldridge Dep., Doc. 108-2 at 186-187.) Aldridge

further testified that Vibratory Hammer 2 was being used to continue the same work, at the same

job, at the same location, with the same crew, under the same work plan as Vibratory Hammer 1.

(Id. at 184-186.)

       Third, the signed Rental Agreement between Aldridge and APE provides that the

Agreement was for the listed equipment “or, at the sole option of APE, equipment which is similar

to the equipment described herein.” (Doc. 37-3 at 2.) Given the testimony above, Vibratory

Hammer 2 is similar equipment to Vibratory Hammer 1. (See Aldridge Dep., Doc. 108-2 at 184-

187.) Accordingly, the original rental agreement as modified by the unsigned second rental

agreement is a valid, enforceable contract that contains the onerous provisions at issue.

             B. Workers’ Compensation Immunity Waiver

       The disputed facts concerning the existence of a contract do not end the inquiry. Aldridge

contends that even if there is a valid contract, the rental agreement it executed with APE does not

obligate Aldridge to indemnify, defend, and provide additional insurance. Thus, further analysis is

warranted.

                     1. Conflicts of Law

       The rental agreement provides that any legal dispute arising from the agreement shall be

governed by Washington law. (Doc. 37-3 at 2.) As previously noted, because the Court has



                                                15
       Case 3:18-cv-01044-JWD-SDJ              Document 144        09/21/21 Page 16 of 21




diversity jurisdiction over this matter, the Court applies the choice of law principles of the forum

state, in this case Louisiana. Abraham v. State Farm Mutual Auto. Ins. Co., 465 F.3d 609, 610 (5th

Cir. 2006) (citing Klaxon, 313 U.S. at 496). Louisiana's choice of law principles regarding

contracts are contained in La. Civ. Code arts. 3537-3541. Louisiana law generally “allows parties

to select the law that will determine the outcome of disputes arising from a contract.” Verdine v.

Ensco Offshore Co., 255 F.3d 246, 250 (5th Cir. 2001) (citing La. Civ. Code art. 3540); Chance v.

Designer Wardrobe Trailers, Inc., 2009 WL 799963, at *3 (E.D. La. Mar. 24, 2009).

        “Louisiana allows parties to stipulate in their contracts which state's laws are to govern

them. Such contractual stipulations are not honored, however, where there are legal or strong

public policy considerations justifying the refusal to honor the contract as written.” Kirkland v.

Deluxe Small Bus. Sales, Inc., 2016 WL 9402787, at *4 n.14 (M.D. La. July 27, 2016) (citing NCH

Corp. v. Broyles, 749 F.2d 247, 250 (5th Cir. 1985)); Delhomme Indus., Inc. v. Hous. Beechcraft,

Inc., 669 F.2d 1049, 1058 (5th Cir. 1982) (internal citations and quotations omitted). The

Agreement contains a valid Washington choice of law clause, and the parties do not dispute its

applicability. Even if they disputed its applicability, neither party has pointed to any legal or strong

public policy consideration militating against its enforcement. Therefore, the Court will apply

Washington law.

                            a. Governing Washington Law

        Under Washington law, an indemnity agreement is interpreted in accordance with the same

rules governing other contracts. Snohomish Cty. Pub. Transp. Benefit Area Corp. v. FirstGroup

Am., Inc., 173 Wash. 2d 829, 835, 271 P.3d 850, 853 (2012) (citing Jones v. Strom Constr. Co.,

84 Wash. 2d 518, 520, 527 P.2d 1115 (1974)).




                                                  16
      Case 3:18-cv-01044-JWD-SDJ             Document 144        09/21/21 Page 17 of 21




       Although parties to a contract, such as a lease, may generally agree to limit liability for

negligence, courts look with disfavor on such attempts to limit liability and will strictly construe

these provisions against the party relying on them. See Calkins v. Lorain Division of Koehring Co.,

26 Wash. App. 206, 210 (1980) (“Ambiguous contracts are construed against the drafter ... and

ambiguous indemnity contracts are construed against the indemnitee....”); McDowell v. Austin Co.,

105 Wash. 2d 48, 52 (1985) (“[P]ublic policy disfavors allowing an indemnitee to contract away

liability resulting from its own negligence, and courts will enforce such agreements only if

expressed in clear terms.”); Northwest Airlines v. Hughes Air Corp., 104 Wash. 2d 152, 155 (1985)

(“Washington currently requires, as do some other states, that more specific language be used to

evidence a clean and unequivocal intention to indemnify the indemnitee's own negligence.”)

(citations omitted). In other words, the drafter must use express language when shifting liability;

general language exempting a party from a specific source of liability is not sufficient. See PAR

Elec. Contractors, Inc. v. BlueLine Rental LLC, 2017 WL 374477, at *4 (E.D. Wash. Jan. 25,

2017); McDowell, 105 Wash. 2d at 52; Calkins, 26 Wash. App. at 210 (“A contract providing

indemnity for concurrent negligence will be strictly construed, with any doubts resolved in favor

of the indemnitor.”).

       The Washington Industrial Insurance Act, RCW 51.04.010, et seq., grants employer’s

immunity from liability for workplace injuries sustained by their own employees. RCW 51.04.010.

For public policy reasons, employers are generally barred from waiving this immunity. RCW

51.04.060; RCW 4.24.115(1)(a). A limited exception to this rule allows employers to indemnify

third parties who become liable to their employees by virtue of the employer's negligence. Brown

v. Prime Constr. Co., Inc., 102 Wash. 2d 235, 238, 684 P.2d 73 (1984); RCW 4.24.115(1)(b).

Because such agreements “run[ ] contrary to the foundation of the industrial insurance scheme,”



                                                17
      Case 3:18-cv-01044-JWD-SDJ               Document 144         09/21/21 Page 18 of 21




however, they are subject to heightened enforceability requirements. Id. at 239. To be enforceable

under Washington law, this type of third-party indemnification agreement will only be enforced if

it “clearly and specifically” waives the employer's immunity. Id. A “clear and specific” wavier

may be found from (1) express language to the effect that the employer has waived the immunity

granted to it under the workers compensation act, RCW Title 51; or (2) a provision “specifically

stating that the [employer] assumes potential liability for actions brought by its own employees.”

Id. at 240. By statute, such an agreement must also have been “mutually negotiated by the parties”

to be enforceable. RCW 4.24.115(1)(b).

       The primary issue here is whether the indemnification provision in the parties' contract

contains a “clear and specific” waiver of Aldridge's immunity under the Industrial Insurance Act.

The Court repeats the operative provisions:

       13. INDEMNIFICATION: The Customer hereby agrees to defend, indemnify and
       hold APE harmless from any claims, complaints, lawsuits, arbitration litigation,
       damages, losses, expenses, penalties, fines, liabilities, or obligations of any kind
       which relates to, arises out of, or is alleged to relate to or arise out of the Equipment,
       the use of the Equipment, the condition of the Equipment, any failure or alleged
       failure to warn, or any other matter that is in any way related directly or indirectly
       to this Agreement.

       14. INSURANCE: The Customer agrees to maintain insurance which covers all
       liability arising from its business operations and any damage to the Equipment. The
       Customer’s liability insurance shall have limits of at least $2,000,000 per
       occurrence and shall cover any liability for, injuries to individuals, and the
       Customer’s defense and indemnity obligations under Section 12. The Customer’s
       insurance covering any property damage to the Equipment shall be for replacement
       cost of the Equipment and no less than the value set forth on the front of this
       Agreement, APE, shall be named as an additional insured on the Customer’s
       insurance policies. The Customer shall provide proof that it has obtained insurance
       that meets its obligations under this Section 13. The Customer waives all rights of
       subrogation that an insurer might have against APE under any such insurance
       policy unless such waiver voids the Customer’s insurance.

(Doc. 37-3 at 2.)




                                                  18
       Case 3:18-cv-01044-JWD-SDJ             Document 144        09/21/21 Page 19 of 21




                           b. No Waiver of Workers’ Compensation Immunity

        The Court finds that the language above does not satisfy the “clear and specific” waiver

requirement. As noted, an indemnification agreement can satisfy the “clear and specific” waiver

requirement in one of two ways: (1) by expressly stating that the employer has waived its immunity

under the workers compensation act; or (2) “by specifically stating that the [employer] assumes

potential liability for actions brought by its own employees.” Brown, 102 Wash. 2d at 239–40. In

Brown, the indemnity language at issue provided that the third-party defendant and employer of

the plaintiff agreed to:

        indemnify and save harmless the contractor [third-party plaintiff] ... from and
        against any and all suits, claims ... and damages of whatsoever kind or nature ...
        arising out of, in connection with, or incident to, the work of this subcontractor
        [employer]…

102 Wash. 2d at 237 (emphasis added). The Brown court ruled that this broad language failed to

clearly express a specific intent of the employer to waive its RCW 51 immunity. Id. at 240.

        Here, the indemnity provision in the Agreement provides that Aldridge agrees to:

        defend, indemnify and hold APE harmless from any claims, complaints, lawsuits,
        arbitration litigation, damages, losses, expenses, penalties, fines, liabilities, or
        obligations of any kind which relates to, arises out of, or is alleged to relate to or
        arise out of the Equipment, the use of the Equipment, the condition of the
        Equipment, any failure or alleged failure to warn, or any other matter that is in any
        way related directly or indirectly to this Agreement.

(Doc. 37-3 at 2 (emphasis added).) Like the provision in Brown, the Agreement does not constitute

a specific waiver of employer immunity. The indemnification provision above does not

specifically reference “RCW Title 51,” nor does it state that Aldridge's obligation to indemnify

will not be limited by any applicable “workers' compensation acts, disability benefit acts or other

employee benefit acts.” Crop Prod. Servs., Inc. v. Narum Concrete Constr., Inc., 2013 WL

4759085, at *5 (E.D. Wash. Sept. 4, 2013).



                                                 19
      Case 3:18-cv-01044-JWD-SDJ             Document 144       09/21/21 Page 20 of 21




       The language in the Agreement also does not assume potential liability against Aldridge

for actions brought by Aldridge employees. As Aldridge points out, the provision is very broad

and does not specify that Aldridge will defend and indemnify APE or any other party and makes

no reference as to who may potentially bring claims. This is insufficient under Washington

jurisprudence. Riggins v. Bechtel Power Corp., 44 Wash. App. 244, 255, 722 P.2d 819, 825 (1986)

(finding that the plaintiff’s employer did not waive its statutory tort immunity where the contract

did not reference the workers compensation statute or specify that the employer assumed liability

for all suits “brought by its employees.”); Waters v. Puget Sound Power & Light Co., 83 Wash.

App. 407, 409, 924 P.2d 925, 926 (1996) (finding that the employer did not waive its tort immunity

where the generic contractual language purported to indemnify a third party for “any and all

claims”, which was not “a specific expression of intent to waive employer immunity.”); see also

Hatch v. City of Algona, 140 Wash. App. 752, 760, 167 P.3d 1175, 1180 (2007) (indemnity

agreement not enforceable because there was no language specifically waiving statutory tort

immunity) (citing Brown).

       Because the indemnity language does not explicitly waive employer immunity or assume

liability for actions brought by Aldridge's employees, the indemnity provision does not constitute

a waiver of employer immunity.

       Further, since Aldridge does not owe APE any indemnification obligation because the

provision is unenforceable under Washington law, Aldridge also has no duty to provide additional

insurance coverage with regard to the indemnification provision in the Agreement.




                                                20
        Case 3:18-cv-01044-JWD-SDJ       Document 144     09/21/21 Page 21 of 21




   V.      Conclusion

        Accordingly,

        IT IS ORDERED that the Motion for Summary Judgment (Doc. 108) filed by Third-Party

Defendant, Aldridge Electric, Inc. is GRANTED.

        Signed in Baton Rouge, Louisiana, on September 21, 2021.




                                             S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                            21
